DETAILED ACTION
 This office Action is in response to the correspondence on11/16/2021. The substance of applicants’ remarks, filed 11/16/2021has been carefully considered. Claims 16, 24-25, 32, and 35 have been amended, and new claims 36-37 have been added. Claims 19-23, 28-31, and 33-34 have been cancelled.

REASONS FOR ALLOWANCE
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 16-18, 24-27, 32, 35-37 are allowed.
Upon further consideration and in a view of the limitation, the prior art does not explicitly teach or fairly suggest alone or in combination the following:  
Claim 16 is allowable among other elements and details, but for at least the reason, “a controller comprising a first output, and a second output coupled to the gate of the GaN transistor; a switch and a diode connected in parallel between the first output and the source of the GaN transistor; and wherein during a normal mode of operation of the controller, the switch is closed and the diode is forwarded biased and the controller applies a positive voltage between the gate and the source of the GaN transistor so that the GaN transistor does not isolate its output from its inverter bridge when the switch is closed, and wherein during a phase isolation mode of operation of the controller, the switch is opened and the diode is reverse biased and the controller applies one of a zero or a negative voltaqe between the pate and the source of the GaN transistor so that the GaN transistor isolates its output from the inverter bridge when the switch is opened”.
Claim 25 is allowable among other elements and details, but for at least the reason, “a controller comprising a first output, and a second output coupled to the pate of the GaN transistor; a switch and a diode connected in parallel between the first output and the source of the GaN transistor; and wherein during a normal mode of operation of the controller, the switch is closed and the diode is forwarded biased and the controller applies a positive voltage between the pate and the source of the GaN transistor so that the GaN transistor does not isolate its output from its inverter bridge when the switch is closed, and wherein during a phase isolation mode of operation of the controller, the switch is opened and the diode is reverse biased and the controller applies one of a zero or a negative voltage between the gate and the source of the GaN transistor so that the GaN transistor isolates its output from the inverter bridqe when the switch is opened”.
Claim 32 is allowable among other elements and details, but for at least the reason, “closing the switch to forward bias the diode; and applying a positive voltage between the cate and the source of the GaN transistor so that the GaN transistor does not isolate its output from its inverter bridge when the switch is closed; and the method further comprising, each isolation switch by causing each GaN transistor to conduct, and in a phase isolation mode of operation of the controller: opening the switch to reverse bias the diode; and one of applying a zero or a negative voltage between the gate and the source of the GaN transistor so that the GaN transistor isolates its output from the inverter bridge when the switch is open.”.


A further search was conducted which failed to yield any prior art. Therefore, the prior art fails to teach or render obvious these limitations taken within the others in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S ISLAM whose telephone number is (571)272-8439. The examiner can normally be reached 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846